DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. 
	Applicant argues at the top of Page 7 against the rejection of Claims 1-10 and 13-14 over Kim because Kim does not disclose the composition being used as a component of protective technology selected from the group consisting of filtration media, filters, protective clothing, or fibers.  First, it is noted that Claims 1-10 and 13-14 are directed to a product and not to a process of using.  The Office maintains that being “used as a component” does not limit the product to any additional structural differences from the composition.  Specifically, the claim 1 recitation of being “used as a component of a protective technology being selected from a group consisting of: filtration media, filters, protective clothing or fibers” is merely a description of capabilities or functional language for the product and are not accompanied by further structural limitations such as the fabric of protective clothing or fibers.  The Office maintains that the product disclosed by Kim possesses all of the structure limitations of claim 1 since Kim’s powder contains the functional limitation as able to be used as a component as claimed without any changes in structure.
Applicant also argues at the bottom of Page 7 that Kim describes a fumed silica combined with hydrogen peroxide directed entirely at algae removal in aquatic ecosystems.  This argument is unpersuasive because the Office maintains that “detoxifying toxic chemical and biological agents” is a mere recitation of the intended use of the solid particulate reactive sorbent.  Even if the language is descriptive of functional language, in this case, Kim discloses all of the structural limitations of the claim including identical chemical composition.  Since Kim discloses a product of identical composition, one of ordinary skill in the art would reasonably conclude that it has the same properties.
Regarding Applicant’s argument on Page 8 regarding Kim as being non-analogous art, the argument is unpersuasive because the features which Applicant is arguing relate to intended use or functional language.  As stated above, Kim suggests the composition of claim 1 and Kim’s composition used in the same way as Applicant’s would have the same function.  Furthermore, Kim is also analogous art as being related to nanoparticles treated with a detoxifier for decontamination of algae which is a type of microorganism.
Regarding Applicant’s arguments on Page 9 regarding Claims 11-12 on Page 8, the Office maintains that Kim is not deficient in making obvious the invention of Claim 1 for the above reasons.
Regarding Applicant’s arguments on Page 9 that Vempati discloses only manganese oxide biocide, the Office maintains that Vempati is reasonably pertinent to Kim as disclosing an algaecide and for the suggestion that embedding algae removal agent onto fibers and making it into a fabric provides for additional uses for the algae removal agent.
Regarding Applicant’s argument at Page 10 regarding Claims 17-26 and 29 and the obviousness of changes in the order of performing process steps, the argument is non-responsive since there is no evidence of new and unexpected results from adding in two steps.
Applicant argues at the last paragraph of Page 10 that it is untenable to argue that one of ordinary skill in the art would reasonably expect that modifying Kim’s algae removal agent to further comprise an air drying step would also yield a dry powder which would be easier to handle.  Specifically, Applicant then continues on Page 11 that Wang is non-analogous art.  Regarding Applicant’s argument that Wang is non-analogous art, the argument is unpersuasive since Wang is reasonably pertinent to Kim as also describing a silica product that is chemically treated and used as water treatment material.
Regarding Applicant’s arguments at the bottom of Page 11 regarding Tucker, the Office maintains that Kim is not deficient in making obvious the invention of Claim 1 for the above reasons.
Regarding Applicant’s arguments on Page 12 regarding Claims 27 and 28, the Office maintains that Kim is not deficient in making obvious the invention of Claim 1 for the above reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR-1699631-B1 published on January 24, 2017).
	Kim discloses an algae removal agent comprising:
(1) aggregates of fumed silica comprising 3D branching structure (see ¶42-44);
		(2) the fumed silica is hydrophilic (see ¶47-¶48);
(3) the hydrophilic fumed silica confines hydrogen peroxide liquid (i.e. a detoxifier) in the spaces of the branching structure (see ¶48]); and
(4) the weight ratio of the fumed silica and the liquid hydrogen peroxide is 35:65-99:1 (see ¶50).
Further regarding the aggregates of individual nanoparticles and linked nanoparticles, like the present invention Kim discloses fumed silica where fumed silica comprises aggregates of elementary particles with average diameter in nm (i.e. individual nanoparticles) which also form linear branch type (linked nanoparticles) (see ¶42).
Kim does not explicitly disclose the range for weight ratio of fumed silica to liquid hydrogen peroxide of 5:1 to 1:1.  Kim does not disclose the composition used as a component of a protective technology selected from a group consisting of: filtration media, filters, protective clothing, or fibers.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an algae removal agent as disclosed by Kim where the weight ratio of the fumed silica to hydrogen peroxide is in any range overlapping with 35:65-99:1 including the claimed range and expect to successfully produce an algae removal agent.
Regarding the sorbent used as a component of a protective technology selected from a group consisting of: filtration media, filters, protective clothing, or fibers, the claim limitation is related to a property of the sorbent material.  In this case, Kim as disclosing a powder material comprising a reactive material of identical chemical composition such as hydrogen peroxide could be used as powders in filtration media or combined with filters, protective clothing or fibers.
Regarding Claim 2, It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an algae removal agent as disclosed by Kim where the weight ratio of the fumed silica to hydrogen peroxide is in any range overlapping with 35:65-99:1 including the claimed range and expect to successfully produce an algae removal agent.
Regarding Claims 4, Kim discloses fumed silica.
Regarding Claim 5, Kim discloses the algae removal agent where the particle size is in the number nm to several tens of nm (i.e. about 1 nm to 100 nm or 0.001 µm to 0.100 µm) and the specific surface area is from to 50 to 400 m2/g (see ¶42).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an algae removal agent as disclosed by Kim where the particle size and surface area are in any range overlapping with Kim’s ranges including the claimed ranges and expect to produce a working algae removal agent.
Regarding Claim 6, Kim discloses an example where the fumed silica is 35 wt% of the material (see ¶80).
Regarding Claim 7-8, Kim discloses hydrogen peroxide.
Regarding Claim 9, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an algae removal agent as disclosed by Kim where the concentration of the hydrogen peroxide is in any range overlapping with range of 1 to 65 wt% suggested by Kim including the claimed range 3 to 40 wt% and expect to successfully produce an algae removal agent.
Regarding Claim 10, Kim discloses the algae removal agent in the form of a powder in a range of fumed silica to hydrogen peroxide from 35:99 to 99:1 (see ¶72 and 80).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an algae removal agent as disclosed by Kim where the concentration of the hydrogen peroxide liquid which includes the water is in any range overlapping with range of 1 to 65 wt% suggested by Kim including the claimed range of less than 45 wt% and expect to successfully produce a powder algae removal agent.
Regarding Claim 13, Kim discloses the algae removal agent comprising fumed silica and hydrogen peroxide like the examples of the present invention (compare Kim as applied to Claim 1 to the present Specification at Pages 11-15).  It has been held that compositions and their properties are inseparable.  See MPEP 2112.01.II.  One of ordinary skill in the art would reasonably expect that Kim’s composition comprising fumed silica and hydrogen peroxide would also have at least some of the decontamination or absorption properties of the chemical warfare agents, toxic chemicals, opioids, and toxic chemical simulants as demonstrated in the present Specification.
Regarding Claim 14, Kim discloses a composition that removes algae which are microorganisms.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to Claim 1, and in further view of Reichert (US 1,958,204).
As applied to Claim 1, Kim disclose an algae removal agent comprising aggregates of hydrophilic fumed silica and hydrogen peroxide liquid confined in the spaces of the aggregate where the weight ratio of fumed silica and hydrogen peroxide liquid is in a range of 5:1 to 1:1.
Kim does not disclose the algae removal agent further comprising a stabilizer selected from the group according to Claim 11.
Reichert is prior art suggesting that hydrogen peroxide is unstable and decomposes over time causing a loss of strength (see Col 1, Ln 1-7).  Reichert discloses adding sodium stannate to the hydrogen peroxide solution as a method for stabilizing hydrogen peroxide solution from decomposing (see Col 1, Ln 53 to Col 2, Ln 70).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the algae removal agent comprising a hydrogen peroxide liquid where it further comprises sodium stannate in the hydrogen peroxide liquid, as disclosed by Reichert since Reichert suggests that hydrogen peroxide is unstable and sodium stannate will allow the hydrogen peroxide to retain strength during storage.
Regarding Claim 12, Reichert disclose that the proportion of stannate added may vary but that the best stabilizing compound is equivalent to more than 5 mg/L (see Col 2, Ln 93-100). Reichert therefore discloses 5 ppm at a minimum in a very dilute hydrogen peroxide solution (i.e. 5 mg in 1,000,000 mg of hydrogen peroxide solution).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an algae removal agent, as suggested by Kim and Reichert, where the concentration of the sodium stannate is in any workable or optimum range overlapping with at least 5 ppm including the claimed range in order to obtain an algae removal agent where the hydrogen peroxide is stabilized against decomposition during storage.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to Claim 1, and in further view of Vempati et al (US 20090191137).
As applied to Claim 1, Kim discloses a solid particulate comprising fumed silica (i.e. a plurality of aggregates of individual hydrophilic nanoparticles and linked nanoparticles) that is doped with hydrogen peroxide (i.e. at least one detoxifier, wherein the weight ratio of hydrophilic nanoparticles to detoxifier is in a range of 5:1 to 1:1.
Vempati discloses methods for eliminating algae comprising contacting with nanophase algaecide composition added to a support surface where the surface may be a fiber suitable for making a fabric (see [0009-0011] and [0043]).  Vempati discloses the fabric used for making cloths, tarps, coverings, ropes, and filters (see [0043]).  One of ordinary skill in the art would reasonably predict that adding Kim’s algae removal agent to a fiber would produce an algaecide fabric with various uses as in Vempati.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an algae removal agent as disclosed by Kim where the algae removal agent is embedded onto fibers and made into fabric as disclosed by Vempati as an obvious combination of prior art elements according to known methods to yield predictable results and to make a fabric with multiple uses.

Claims 17-18, 20-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and in further view of Wang et al (US 2005/0207955) and in further view of Tucker (US 7,276,468).
Regarding Claim 17, Kim discloses a method of producing an algae removal agent in the form of a powder (solid particulate), the method comprising mixing an amount of fumed silica (i.e. aggregates of individual hydrophilic nanoparticles and linked nanoparticles) with liquid hydrogen peroxide (at least one detoxifier) where the final weight ratio of fumed silica to liquid hydrogen peroxide is in a range of 35:65 to 99:1 (see [0016-0018] and [0060]).  Kim’s process produces a powder comprising aggregates comprising fumed silica with hydrogen peroxide liquid confined in the aggregate particles (see [0022]).  
Kim does not explicitly disclose the range for weight ratio of fumed silica to liquid hydrogen peroxide of 5:1 to 1:1.  Kim does not teach a two-step addition with the claimed concentrations for the hydrogen peroxide nor a purging step in air overnight.
Regarding the weight ratio of fumed silica to liquid hydrogen peroxide, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an algae removal agent as disclosed by Kim where the weight ratio of the fumed silica to hydrogen peroxide is in any range overlapping with 35:65-99:1 including the claimed range and expect to successfully produce an algae removal agent.
Regarding two-step addition of the claimed concentrations, it has been held that changes in sequence of adding ingredients or order of performing process steps is obvious in the absence of new or unexpected results.  See MPEP 2144.04.IV.C.  Here, the objective evidence in the specification only comprises examples of adding the aliquots of hydrogen peroxide without a comparative example showing that there is a new and unexpected result as compared to adding 100% in one step as in Kim.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method of preparing an algae removal agent as disclosed by Li where the hydrogen peroxide is added in any order including in a second aliquot between mixing and expect to make an algae removal agent comprising fumed silica with confined hydrogen peroxide absent new and unexpected results.
Regarding purging in air overnight, Wang discloses a mercury water treatment agent comprising diatomite (i.e. a porous silica) treated with an activating material where the agent is produced by mixing the diatomite with the activating agent and drying in air overnight before being used to remove mercury from aqueous solution (see [0117] and [0125-0136]).  One of ordinary skill in the art would reasonably expect that modifying Kim’s algae removal agent to further comprise an air drying step would also yield a dry powder which would be easier to handle.  
Tucker discloses a granulated decontamination formulations including an additive for drying out the formulation so that the product is a free flowing powder and more convenient to handle (see Col 5, LN 24-35).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the process for preparing an algae removal agent as disclosed by Kim with a step for air drying overnight as disclosed by Wang as an obvious combination of prior art elements according to known methods to yield predictable results to produce a dry powder that is easier to handle and transport as suggested by Tucker.
Regarding Claim 18, It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an algae removal agent as disclosed by Kim where the weight ratio of the fumed silica to hydrogen peroxide is in any range overlapping with 35:65-99:1 including the claimed range and expect to successfully produce an algae removal agent.
Regarding Claim 20, Kim discloses fumed silica.
Regarding Claim 21, Kim discloses the algae removal agent where the particle size is in the number nm to several tens of nm (i.e. about 1 nm to 100 nm or 0.001 µm to 0.100 µm) and the specific surface area is from to 50 to 400 m2/g (see ¶42).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an algae removal agent as disclosed by Kim where the particle size and surface area are in any range overlapping with Kim’s ranges including the claimed ranges and expect to produce a working algae removal agent.
Regarding Claim 22, Kim discloses an example where the fumed silica is 35 wt% of the material (see ¶80).
Regarding Claim 23-24, Kim discloses hydrogen peroxide.
Regarding Claim 25, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an algae removal agent as disclosed by Kim where the concentration of the hydrogen peroxide is in any range overlapping with range of 1 to 65 wt% suggested by Kim including the claimed range 3 to 40 wt% and expect to successfully produce an algae removal agent.
Regarding Claim 26, Kim discloses the algae removal agent in the form of a powder in a range of fumed silica to hydrogen peroxide from 35:99 to 99:1 (see ¶72 and 80).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an algae removal agent as disclosed by Kim where the concentration of the hydrogen peroxide liquid which includes the water is in any range overlapping with range of 1 to 65 wt% suggested by Kim including the claimed range of less than 45 wt% and expect to successfully produce a powder algae removal agent.
Regarding Claim 29, it has been held that changes in sequence of adding ingredients or order of performing process steps is obvious in the absence of new or unexpected results.  See MPEP 2144.04.IV.C.  Here, the objective evidence in the specification only comprises examples of adding the aliquots of hydrogen peroxide without a comparative example showing that there is a new and unexpected result as compared to adding in one step as in Kim.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method of preparing an algae removal agent as disclosed by Li where the hydrogen peroxide is added in any order including in a third aliquot between mixing and expect to make an algae removal agent comprising fumed silica with confined hydrogen peroxide absent new and unexpected results.

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Wang, and Tucker as applied to Claim 17, and in further view of Reichert (US 1,958,204).
As applied to Claim 17, Kim, Wang, and Tucker disclose a method for preparing an algae removal agent comprising mixing aggregates of hydrophilic fumed silica and two aliquots of hydrogen peroxide liquid during mixing and air drying the mixture overnight where the weight ratio of fumed silica and hydrogen peroxide liquid is in a range of 5:1 to 1:1.
Kim does not disclose adding a stabilizer selected from the group according to Claim 27.
Reichert is prior art suggesting that hydrogen peroxide is unstable and decomposes over time causing a loss of strength (see Col 1, Ln 1-7).  Reichert discloses adding sodium stannate to the hydrogen peroxide solution as a method for stabilizing hydrogen peroxide solution from decomposing (see Col 1, Ln 53 to Col 2, Ln 70).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the algae removal agent comprising a hydrogen peroxide liquid as disclosed by Kim, Wang, and Tucker, where it further comprises sodium stannate in the hydrogen peroxide liquid, as disclosed by Reichert since Reichert suggests that hydrogen peroxide is unstable and sodium stannate will allow the hydrogen peroxide to retain strength during storage.
Regarding Claim 28, Reichert disclose that the proportion of stannate added may vary but that the best stabilizing compound is equivalent to more than 5 mg/L (see Col 2, Ln 93-100). Reichert therefore discloses 5 ppm at a minimum in a very dilute hydrogen peroxide solution (i.e. 5 mg in 1,000,000 mg of hydrogen peroxide solution).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare an algae removal agent, as suggested by Kim, Wang, Tucker and Reichert, where the concentration of the sodium stannate is in any workable or optimum range overlapping with at least 5 ppm including the claimed range in order to obtain an algae removal agent where the hydrogen peroxide is stabilized against decomposition during storage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        6/14/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732